                Case 3:20-cv-05537-RBL Document 5 Filed 06/26/20 Page 1 of 3



 1                                                          HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT TACOMA
 8
         CAROL TUCKER,                                       CASE NO. 3:20-cv-05537-RBL
 9
                                 Plaintiff,                  ORDER ON MOTION FOR LEAVE
10               v.                                          TO PROCEED IN FORMA PAUPERIS

11       UNITED STATES POSTAL SERVICE,

12                               Defendant.

13

14           THIS MATTER is before the Court on Plaintiff Carol Tucker’s Motion for Leave to

15   Proceed In Forma Pauperis. Dkt. # 1.

16           A district court may permit indigent litigants to proceed in forma pauperis upon

17   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The court has broad

18   discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil

19   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.

20   1963), cert. denied 375 U.S. 845 (1963). The standard governing in forma pauperis eligibility

21   under 28 U.S.C. § 1915(a)(1) is “unable to pay such fees or give security therefor.” A person is

22   eligible if they are unable to pay the costs of filing and still provide the necessities of life. See

23

24

     ORDER ON MOTION FOR LEAVE TO PROCEED
     IN FORMA PAUPERIS - 1
                Case 3:20-cv-05537-RBL Document 5 Filed 06/26/20 Page 2 of 3



 1   Rowland v. Cal. Men's Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 203 (1993)

 2   (internal quotations omitted).

 3          The Court allows litigants to proceed in forma pauperis only when they have sufficiently

 4   demonstrated an inability to pay the filing fee. This generally includes incarcerated individuals

 5   with no assets and persons who are unemployed and dependent on government assistance. See,

 6   e.g., Ilagan v. McDonald, 2016 U.S. Dist. LEXIS 79889, at *2 (D. Nev. June 16, 2016) (granting

 7   petition based on unemployment and zero income); Reed v. Martinez, 2015 U.S. Dist. LEXIS

 8   80629, at *1, 2015 WL 3821514 (D. Nev. June 19, 2015) (granting petition for incarcerated

 9   individual on condition that applicant provides monthly payments towards filing fee). It does not

10   include those whose access to the court system is not blocked by their financial constraints, but

11   rather are in a position of having to weigh the financial constraints pursuing a case imposes. See

12   Sears, Roebuck & Co. v. Charles W. Sears Real Estate, Inc., 686 F. Supp. 385, 388 (N.D. N.Y.),

13   aff’d, 865 F.2d 22 (2d Cir. 1988) (denying petition to proceed IFP because petitioner and his

14   wife had a combined annual income of between $34,000 and $37,000).

15          In addition, a court should “deny leave to proceed in forma pauperis at the outset if it

16   appears from the face of the proposed complaint that the action is frivolous or without merit.”

17   Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987) (citations omitted); see

18   also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint is frivolous if “it ha[s] no

19   arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir.

20   1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984). A pro se Plaintiff’s

21   complaint is to be construed liberally, but like any other complaint it must nevertheless contain

22   factual assertions sufficient to support a facially plausible claim for relief. Ashcroft v. Iqbal, 556

23   U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell Atlantic Corp. v. Twombly,

24

     ORDER ON MOTION FOR LEAVE TO PROCEED
     IN FORMA PAUPERIS - 2
               Case 3:20-cv-05537-RBL Document 5 Filed 06/26/20 Page 3 of 3



 1   550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A claim for relief is facially

 2   plausible when “the plaintiff pleads factual content that allows the court to draw the reasonable

 3   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

 4   Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint in order

 5   to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir.

 6   2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo review,

 7   that the complaint could not be saved by any amendment.”).

 8          Here, Tucker has been unemployed since 2007. Her only source of income is $1,242.20

 9   per month in government benefits. She attests to putting most, if not all, of this toward monthly

10   living expenses and has no savings. Tucker has demonstrated sufficient financial hardship to

11   satisfy the IFP standard.

12          Tucker’s proposed complaint is also not futile or clearly lacking in merit. Tucker is a

13   disabled, immunocompromised senior citizen with a number of additional health issues. She has

14   sued the United States Postal Service under Section 504 of the Rehabilitation Act for failure to

15   accommodate her health issues by delivering large parcels to her front door and seeks a court

16   order requiring the Postal Service to take up this practice. Tucker’s motion is GRANTED.

17          IT IS SO ORDERED.

18          Dated this 26th day of June, 2020.

19

20                                                        A
                                                          Ronald B. Leighton
21                                                        United States District Judge

22

23

24

     ORDER ON MOTION FOR LEAVE TO PROCEED
     IN FORMA PAUPERIS - 3
